DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smolyanskiy et al. (U.S. Patent No. 10,705,525 B2) hereinafter Smolyanskiy in view of Krishnaswamy et al. (U.S. Publication No. 2008/0195316 A1) hereinafter Krishnaswamy.

Regarding claim 1, Smolyanskiy discloses comprising a processor; and a memory [see Column 5 lines 21-46 – discusses a processor and memory, the processor being used in deep learning], the memory including instructions to be executed by the processor to: 
determine vehicle motion data by processing two red, green, blue (RGB) video images with a deep neural network trained to output vehicle motion data in global coordinates [see Column 2 lines 7-15 and see Figure 1 below - discusses inputting a plurality of image data (video data derived from video streaming) into a deep neural network (DNN), and see Column 2 lines 59-67 - discusses that the DNN determines an orientation of a vehicle (step 104)]; and 
operate a vehicle based on the vehicle motion data [see Column 3 lines 47-46 and see Figure 1 below – discusses step 106, where the vehicle is controlled based on the orientation (determined in step 104)].


    PNG
    media_image1.png
    304
    428
    media_image1.png
    Greyscale

Figure 1 of Smolyanskiy

However, Smolyanskiy fails to disclose determine an eccentricity map based on image data; and determine vehicle motion data by processing the eccentricity map and images.

Krishnaswamy discloses determine an eccentricity map based on image data [see Paragraphs 0030-0034 - discusses taking image data at two times (T1 and T2), and determining the actual pixel location of a feature from the image data by comparing the pixel information from the images]; and
determine vehicle motion data by processing the eccentricity map and images [see Paragraph 0035 - discusses estimating the motion of the vehicle (position and velocity) based on the comparison of the pixel location of feature(s)].
Krishnaswamy suggests using an image sensor to obtain a sequence of images to determine motion estimate of a vehicle overcomes GPS/IMU errors and inaccuracies [see Paragraphs 0002-0004].
Smolyanskiy to include a eccentricity map as taught by Krishnaswamy in order to overcome GPS/IMU errors and inaccuracies when determining vehicle motion estimates [Krishnaswamy, see Paragraphs 0002-0004].

Regarding claim 2, Smolyanskiy and Krishnaswamy disclose the invention with respect to claim 1. Smolyanskiy further discloses wherein the two RGB video images are acquired at a time step, where the time step corresponds to a small number of video frames [see Column 2 lines 7-15 - discusses deriving the plurality of image data (the video data) from a streaming video (a video is a sequence of images called frames)].

Regarding claim 3, Smolyanskiy and Krishnaswamy disclose the invention with respect to claim 1. Krishnaswamy further discloses wherein vehicle motion data includes vehicle location, speed and direction with respect to an external environment of the vehicle [see Paragraph 0035 - discusses that the motion data is position and velocity (speed in a direction)].

Regarding claim 8, Smolyanskiy and Krishnaswamy disclose the invention with respect to claim 1. Krishnaswamy further discloses determining an eccentricity map [see Paragraphs 0030-0034 - discusses taking image data at two times (T1 and T2), and determining the actual pixel location of a feature from the image data by comparing the pixel information from the images (change in pixel location)]. Smolyanskiy further discloses instructions to train the deep neural network based on a training dataset including RGB images and vehicle motion ground truth in global coordinates [see Column 20 lines 30-48 - discusses training ground truth data using the DNN, see Column 2 lines 47-50 - discusses training the DNN with image data (see Column 2 lines 7-15 - discusses image data is derived from video data)].
	Smolyanskiy suggests that using DNN for training solves complex problems with high accuracy [see Column 15 lines 50-61].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eccentricity map as taught by Krishnaswamy to be trained using DNN along with the video image data and ground truth as taught by Smolyanskiy in order to solve complex problems with high accuracy [Smolyanskiy, see Column 15 lines 50-61].

Regarding claim 9, Smolyanskiy and Krishnaswamy disclose the invention with respect to claim 8. Smolyanskiy further discloses wherein vehicle motion ground truth is generated based on processing dense optical flow images and corresponding RGB image pairs [see Column 2 lines 7-56 - discusses receiving image data from multiple imaging devices (such as image data from video data and optical data), and the imaging data is trained using a DNN to output data that is labeled with position (ground truth), and see Column 3 lines 1-4 - discusses the vehicle is in motion during when the image data is obtained and trained in the DNN].

Regarding claim 10, Smolyanskiy and Krishnaswamy disclose the invention with respect to claim 1. Smolyanskiy further discloses instructions to acquire the RGB video images from a vehicle video sensor [see Column 2 lines 10-15 – discuses that image data is derived from video data from a streaming video].

Regarding claim 11, Smolyanskiy discloses a method [see Column 1 lines 7-9 – discusses a method using a deep neural network], comprising:
see Column 2 lines 7-15 and see Figure 1 below - discusses inputting a plurality of image data (video data derived from video streaming) into a deep neural network (DNN), and see Column 2 lines 59-67 - discusses that the DNN determines an orientation of a vehicle (step 104)]; and 
operating a vehicle based on the vehicle motion data [see Column 3 lines 47-46 and see Figure 1 below – discusses step 106, where the vehicle is controlled based on the orientation (determined in step 104)].


    PNG
    media_image1.png
    304
    428
    media_image1.png
    Greyscale

Figure 1 of Smolyanskiy

However, Smolyanskiy fails to disclose determining an eccentricity map based on image data; and determining vehicle motion data by processing the eccentricity map and images.

Krishnaswamy discloses determining an eccentricity map based on image data [see Paragraphs 0030-0034 - discusses taking image data at two times (T1 and T2), and determining the actual pixel location of a feature from the image data by comparing the pixel information from the images]; and
determining vehicle motion data by processing the eccentricity map and images [see Paragraph 0035 - discusses estimating the motion of the vehicle (position and velocity) based on the comparison of the pixel location of feature(s)].
Krishnaswamy suggests using an image sensor to obtain a sequence of images to determine motion estimate of a vehicle overcomes GPS/IMU errors and inaccuracies [see Paragraphs 0002-0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the video images input into a DNN as taught by Smolyanskiy to include a eccentricity map as taught by Krishnaswamy in order to overcome GPS/IMU errors and inaccuracies when determining vehicle motion estimates [Krishnaswamy, see Paragraphs 0002-0004].

Regarding claim 12, Smolyanskiy and Krishnaswamy disclose the invention with respect to claim 11. Smolyanskiy further discloses wherein the two RGB video images are acquired at a time step, where the time step corresponds to a small number of video frames [see Column 2 lines 7-15 - discusses deriving the plurality of image data (the video data) from a streaming video (a video is a sequence of images called frames)].

Regarding claim 13, Smolyanskiy and Krishnaswamy disclose the invention with respect to claim 11. Krishnaswamy further discloses wherein vehicle motion data includes vehicle location, speed and direction with respect to an external environment of the vehicle [see Paragraph 0035 - discusses that the motion data is position and velocity (speed in a direction)].

Regarding claim 18, Smolyanskiy and Krishnaswamy disclose the invention with respect to claim 11. Krishnaswamy further discloses determining an eccentricity map [see Paragraphs 0030-0034 - discusses taking image data at two times (T1 and T2), and determining the actual pixel location of a feature from the image data by comparing the pixel information from the images (change in pixel location)]. Smolyanskiy further discloses training the deep neural network based on a training dataset including RGB images and vehicle motion ground truth in global coordinates [see Column 20 lines 30-48 - discusses training ground truth data using the DNN, see Column 2 lines 47-50 - discusses training the DNN with image data (see Column 2 lines 7-15 - discusses image data is derived from video data)].
Smolyanskiy suggests that using DNN for training solves complex problems with high accuracy [see Column 15 lines 50-61].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eccentricity map as taught by Krishnaswamy to be trained using DNN along with the video image data and ground truth as taught by Smolyanskiy in order to solve complex problems with high accuracy [Smolyanskiy, see Column 15 lines 50-61].

Regarding claim 19, Smolyanskiy and Krishnaswamy disclose the invention with respect to claim 18. Smolyanskiy further discloses wherein vehicle motion ground truth is generated based on processing dense optical flow images and corresponding RGB image pairs [see Column 2 lines 7-56 - discusses receiving image data from multiple imaging devices (such as image data from video data and optical data), and the imaging data is trained using a DNN to output data that is labeled with position (ground truth), and see Column 3 lines 1-4 - discusses the vehicle is in motion during when the image data is obtained and trained in the DNN].

Regarding claim 20, Smolyanskiy and Krishnaswamy disclose the invention with respect to claim 11. Smolyanskiy further discloses instructions to acquire the RGB video images from a vehicle video sensor [see Column 2 lines 10-15 – discuses that image data is derived from video data from a streaming video].

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smolyanskiy in view of Krishnaswamy further in view of Saitwal et al. (U.S. Publication No. 2016/0125621 A1) hereinafter Saitwal.

Regarding claim 4, Smolyanskiy and Krishnaswamy disclose the invention with respect to claim 1.

However, the combination of Smolyanskiy and Krishnaswamy fails to disclose determine the eccentricity map by determining per-pixel mean and per-pixel variance based on an exponential decay factor, wherein the eccentricity map measures the motion of objects, edges and surfaces in video stream data.

Saitwal discloses determine an eccentricity map by determining per-pixel mean and per-pixel variance based on an exponential decay factor [see Paragraphs 0060-0061 - discusses differentiating foreground from background (for an image) by updating pixel mean and pixel variance, and that each pixel is absorbed into the background based on an absorption factor], wherein the eccentricity map measures the motion of objects [see Paragraph 0050 and Paragraph 0062 – discusses that kinematics of objects in the foreground are determined, as well as the background], edges [see Paragraph 0050 – discusses that appearance features such as rigidity are calculated for the foreground, as well as the length, width, and height, and see Paragraphs 0053-0054 – discusses that the foreground 518, 519 and background 517 edges are determined for objects] and surfaces [see Paragraph 0056 – discusses determining moving objects 518, 519 from a 517 background (roadway surface)] in video stream data [see Paragraph 0050-0051 – discusses that this is performed for video frames].
Saitwal suggests utilizing the mean and variance for pixels can effectively and efficiently respond to changes in a scene, without overly increasing computational complexity [see Paragraph 0030].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the map and images as taught by Smolyanskiy and Krishnaswamy to be determined by per-pixel mean and per-pixel variance based on an exponential decay factor as taught by Saitwal in order to effectively and efficiently respond to changes in a scene, without overly increasing computational complexity [Saitwal, see Paragraph 0030].

Regarding claim 14, Smolyanskiy and Krishnaswamy disclose the invention with respect to claim 11.

However, the combination of Smolyanskiy and Krishnaswamy fails to disclose determining the eccentricity map by determining per-pixel mean and per-pixel variance based on an exponential decay factor, wherein the eccentricity map measures the motion of objects, edges and surfaces in video stream data.

Saitwal discloses determining an eccentricity map by determining per-pixel mean and per-pixel variance based on an exponential decay factor [see Paragraphs 0060-0061 - discusses differentiating foreground from background (for an image) by updating pixel mean and pixel variance, and that each pixel is absorbed into the background based on an absorption factor], wherein the eccentricity map measures the motion of objects [see Paragraph 0050 and Paragraph 0062 – discusses that kinematics of objects in the foreground are determined, as well as the background], edges [see Paragraph 0050 – discusses that appearance features such as rigidity are calculated for the foreground, as well as the length, width, and height, and see Paragraphs 0053-0054 – discusses that the foreground 518, 519 and background 517 edges are determined for objects] and surfaces [see Paragraph 0056 – discusses determining moving objects 518, 519 from a 517 background (roadway surface)] in video stream data [see Paragraph 0050-0051 – discusses that this is performed for video frames].
Saitwal suggests utilizing the mean and variance for pixels can effectively and efficiently respond to changes in a scene, without overly increasing computational complexity [see Paragraph 0030].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the map and images as taught by Smolyanskiy and Krishnaswamy to be determined by per-pixel mean and per-pixel variance based on an exponential decay factor as taught by Saitwal in order to effectively and efficiently respond to changes in a scene, without overly increasing computational complexity [Saitwal, see Paragraph 0030].

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smolyanskiy in view of Krishnaswamy further in view of Palanisamy et al. (U.S. Publication No. 2020/0142421 A1) hereinafter Palanisamy.

Regarding claim 5, Smolyanskiy and Krishnaswamy disclose the invention with respect to claim 1.

However, the combination of Smolyanskiy and Krishnaswamy fails to disclose instructions to concatenate the eccentricity map with the two RGB images as input channels to the deep neural network.

Palanisamy discloses instructions to concatenate a map with the two RGB as input channels to a deep neural network [see Paragraphs 0097-0098 - discusses concatenating RBG images and a map to input into a neural network].
	Palanisamy suggests that by concatenating, dynamic scene output is determined which is then sent to a convolutional network which then determines features of a map [see Paragraph 0017, and Abstract].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the map and images as taught by Smolyanskiy and Krishnaswamy to be concatenated as inputs into a neural network as taught by Palanisamy in order to determine features of a map [Palanisamy, see Paragraph 0017, and Abstract].
	
Regarding claim 6, disclose the invention with respect to claim 5. Palanisamy further discloses instructions to process a concatenated map and two RGB images using a plurality of convolutional layers to generate hidden variables corresponding to vehicle motion data [see Paragraphs 0074-0077 - discusses processing the concatenated image and map (generated dynamic scene output) into a convolutional neural network (CNN), the CNN then processes dynamic scene output to extract features to generate a feature map, the extracted features are then concatenated with vehicle kinematics to determine spatial context feature vector, which describes the current state of the vehicle, and see Figure 6 below – depicts convolutional layers of a CNN].

    PNG
    media_image2.png
    398
    350
    media_image2.png
    Greyscale

Figure 6 of Palanisamy

	Palanisamy suggests that the convolution layer architecture ensures that learnt filters produce the strongest response to a spatially local input pattern [see Paragraph 0091].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the map and images as taught by Krishnaswamy and Smolyanskiy to be processed by convolutional layers as taught by Palanisamy in order to produce the strongest response to a spatially local input pattern [Palanisamy, see Paragraph 0091].


Regarding claim 15, Smolyanskiy and Krishnaswamy disclose the invention with respect to claim 11.

However, the combination of Smolyanskiy and Krishnaswamy fails to disclose concatenating the eccentricity map with the two RGB images as input channels to the deep neural network.

Palanisamy discloses concatenating a map with the two RGB images as input channels to the deep neural network [see Paragraphs 0097-0098 - discusses concatenating RBG images and a map to input into a neural network].
	Palanisamy suggests that by concatenating, dynamic scene output is determined which is then sent to a convolutional network which then determines features of a map [see Paragraph 0017, and Abstract].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the map and images as taught by Smolyanskiy and Krishnaswamy to be concatenated as inputs into a neural network as taught by Palanisamy in order to determine features of a map [Palanisamy, see Paragraph 0017, and Abstract].

Regarding claim 16, disclose the invention with respect to claim 15. Palanisamy further discloses processing a concatenated map and two RGB images using a plurality of convolutional layers to generate hidden variables corresponding to vehicle motion data [see Paragraphs 0074-0077 - discusses processing the concatenated image and map (generated dynamic scene output) into a convolutional neural network (CNN), the CNN then processes dynamic scene output to extract features to generate a feature map, the extracted features are then concatenated with vehicle kinematics to determine spatial context feature vector, which describes the current state of the vehicle, and see Figure 6 below – depicts convolutional layers of a CNN].

    PNG
    media_image2.png
    398
    350
    media_image2.png
    Greyscale

Figure 6 of Palanisamy

	Palanisamy suggests that the convolution layer architecture ensures that learnt filters produce the strongest response to a spatially local input pattern [see Paragraph 0091].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the map and images as taught by Krishnaswamy and Smolyanskiy to be processed by convolutional layers as taught by Palanisamy in order to produce the strongest response to a spatially local input pattern [Palanisamy, see Paragraph 0091].

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smolyanskiy in view of Krishnaswamy further in view of Palanisamy further in view of Rankawa et al. (U.S. Publication No. 2019/0286153 A1) hereinafter Rankawa.

Regarding claim 7, Smolyanskiy, Krishnaswamy, and Palanisamy disclose the invention with respect to claim 6. Palanisamy further discloses further including instructions to process the hidden variables corresponding to vehicle motion data [see Paragraphs 0074-0077 - discusses processing the concatenated image and map (generated dynamic scene output) into a convolutional neural network (CNN), the CNN then processes dynamic scene output to extract features to generate a feature map, the extracted features are then concatenated with vehicle kinematics to determine spatial context feature vector, which describes the current state of the vehicle, and see Figure 6 below – depicts convolutional layers of a CNN].
	
    PNG
    media_image2.png
    398
    350
    media_image2.png
    Greyscale

Palanisamy

	However, the combination of Smolyanskiy, Krishnaswamy, and Palanisamy fails to disclose instructions to process the hidden variables corresponding to vehicle motion data with a plurality of fully connected layers to generate x, y, and z location coordinates and roll, pitch, and yaw rotational coordinates.

Rankawa discloses instructions to process the hidden variables corresponding to vehicle motion data with a plurality of fully connected layers to generate x, y, and z location coordinates and roll, pitch, and yaw rotational coordinates [see Figure 1B below and see Paragraph 0061 - depicts layers after a feature extraction layer, the feature extraction layers are processed through boundary point layers to determine boundary points which are then converted from pixel locations of the image data to 3D real world coordinates (x, y and z are 3D coordinates also roll, pitch, and angle are 3D coordinates), this is done for objects in images(s) 102 (vehicle, pedestrian, road)].


    PNG
    media_image3.png
    205
    740
    media_image3.png
    Greyscale

Figure 1B of Rankawa

Rankawa suggests that by determining 3D coordinates for an object, the drivable space for a vehicle can be determined [see Paragraph 0067].
Smolyanskiy, Krishnaswamy, and Palanisamy to be processed by convolutional layers to generate 3D coordinates as taught by Rankawa in order to determine a drivable space for a vehicle [Rankawa, see Paragraph 0067].

Regarding claim 17, Smolyanskiy, Krishnaswamy, and Palanisamy disclose the invention with respect to claim 16. Palanisamy further discloses processing the hidden variables corresponding to vehicle motion data [see Paragraphs 0074-0077 - discusses processing the concatenated image and map (generated dynamic scene output) into a convolutional neural network (CNN), the CNN then processes dynamic scene output to extract features to generate a feature map, the extracted features are then concatenated with vehicle kinematics to determine spatial context feature vector, which describes the current state of the vehicle, and see Figure 6 below – depicts convolutional layers of a CNN].

    PNG
    media_image2.png
    398
    350
    media_image2.png
    Greyscale

Figure 6 of Palanisamy

	However, the combination of Smolyanskiy, Krishnaswamy, and Palanisamy fails to disclose processing the hidden variables corresponding to vehicle motion data with a plurality of fully connected layers to generate x, y, and z location coordinates and roll, pitch, and yaw rotational coordinates.

Rankawa discloses processing the hidden variables corresponding to vehicle motion data with a plurality of fully connected layers to generate x, y, and z location coordinates and roll, pitch, and yaw rotational coordinates [see Figure 1B below and see Paragraph 0061 - depicts layers after a feature extraction layer, the feature extraction layers are processed through boundary point layers to determine boundary points which are then converted from pixel locations of the image data to 3D real world coordinates (x, y and z are 3D coordinates also roll, pitch, and angle are 3D coordinates), this is done for objects in images(s) 102 (vehicle, pedestrian, road)].


    PNG
    media_image3.png
    205
    740
    media_image3.png
    Greyscale

Figure 1B of Rankawa

Rankawa suggests that by determining 3D coordinates for an object, the drivable space for a vehicle can be determined [see Paragraph 0067].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the map and images as taught by Smolyanskiy, Krishnaswamy, and Palanisamy to be processed by convolutional layers to generate 3D coordinates as taught by Rankawa in order to determine a drivable space for a vehicle [Rankawa, see Paragraph 0067].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862.  The examiner can normally be reached on Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.G./
Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665